DETAILED ACTION
This Office Action is in response to the Amendment filed on 05/17/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the instant Amendment, filed on 05/17/2022, claims 1 and 2 have been amended, claims 24-26 have been newly added. 
Claims 1-26 have been examined and are pending in this application. Claim 1 is independent.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/17/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments/Remarks
As to the double patenting rejections to claims 1-23, which were provisionally rejected on the ground of nonstatutory double patenting, associated with parent Application No. 16/727,480, per Applicant’s request, the rejections are hold abeyance until any of the addressed application considered for allowance (Applicant Argument/Remarks, 05/17/2022, page 8).
Examiner Note: Examiner thanks to the Applicant for correcting the Application number of the reference application associated with the double patenting.
Applicant’s arguments with respect to prior-art rejections to claims 1-23, filed on 05/17/2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection, where a new ground of rejection is applied with new art that is necessitated based on the amendment.
Double Patenting

Claims 1-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of parent Application No. 16/727,727, per Applicant’s request, the rejections are hold abeyance until any of the addressed application considered for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chacko et al (“Chacko,” US 2014/0283127, published on 09/18/2014), in view of Dixon (“Dixon,” US 2014/0331119, published on 11/06/2014), and further in view of Niemela et al (“Niemela,” US 2014/0317754, published on 10/23/2014).
As to claim 1, Chacko teaches a system for mediating a user's access to content, the system comprising: a processor coupled to a non-transitory memory containing instructions executable by the processor (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-2, an interceptor, comprising controller, memory, and masking module, and  residing in the communication path between a client device and server device, for controlling data traffic transmission between the server and the client) to cause the system to: 
monitor content delivered to, or queued to be delivered to, a computing device associated with the user (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-3, the interceptor intercepts the data traffic transmission between from the server to the client device); 
analyze the content to determine whether the content requires disclosure of information and/or poses a threat (Chacko: pars 0017-0018, 0027-0028, 0042; Fig 1-3, the intercepted data traffic from the server to the client device analyzed for identification and determination of sensitive data fields for improving the security of data [i.e. data poses threat], providing authorized and restricted access for visibility of information to the users); and 
mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content or (2) preventing any subsequent user interaction with the content.
Chacko does not explicitly teach mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content or (2) preventing any subsequent user interaction with the content.
However, in an analogous art, Dixon teaches mediate user access to the content based on the analysis, wherein the mediating of user access comprises at least one of (1) outputting to the user, at least prior to and/or during user interaction with the content, security- or content-related information associated with the content (Dixon: pars 0095-0099, 0127, 0181-0183, 00186, 0193, 0197; Figure 7-8,  provide warnings, cautions, alerts, indications of acceptable reputation, indications of poor reputations, indications of reputations, indications of types of expected behaviors. Provide the user with a warning of how the provider treats such information prior to submitting any such information. The client is presented with a warning using a pop-up or warning window), or (2) preventing any subsequent user interaction with the content (Dixon: pars 0121, 0168, 0338, privacy policy may provide for actions such as blocking an advertisement, providing permanent anonymity, providing temporary anonymity, and/or preventing or blocking spam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dixon with the method/system of Chacko for the benefit of providing a user with a means for providing information about the threat/risk level of the data and recommendation on accessing or not accessing the data or blocking the data if system determined to be definitely risky (Dixon: pars 0095-0099, 0121, 0127, 0168, 0338). 
Chacko or Dixon does not explicitly teach wherein the content is subject to changing over a period of time, and including analyzing the content at least each time the content changes.
However, in an analogous art, Niemela teaches wherein the content is subject to changing over a period of time, and including analyzing the content at least each time the content changes (Niemela: pars 0014, 0019, 0077, 0098-0099, describing a problem where a content of a website can change dynamically, and posing security threat to user device when the website content is changed by malicious entity. For providing the solution, the invention describe that the system notifies the client device of the unauthorized change, and a client proxy/gateway device which begin scanning or blocking access to the web content that is not conforming to the authorized content policy set for the website).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Niemela with the method/system of Chacko and Dixon for the benefit of providing a user with a means for detecting the unauthorized change with the client system when the website content changes dynamically, and provide security measures to protect the device from malicious threat and vulnerability (Niemela: pars 0019, 0077, 0098-0099). 
As to claim 2, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Chacko and Niemela further teach wherein the content has been rewritten as protected content by a predelivery threat analysis and intervention system prior to delivery to the user (Chacko: pars 0017-0018, 0028, data is modified [i.e. rewritten] by masking/replacing sensitive portion of the data [i.e. protecting content] by the interceptor before delivering to the client. Niemela: 0098-0099 a client proxy/gateway device which begin scanning or blocking access to the web content that is not conforming to the authorized content policy set for the website).
As to claim 3, the combination of Chacko and Dixon teaches the system of claim 1, 
Dixon further teaches wherein the system is configured to analyze the content at a time of delivery and also to analyze the content at least once after delivery but before the user accesses the content (Dixon: pars 0009, 0138, 0144 the content analysis features/criteria are updated from time to time, and access to the stored secured/protected content also therefore changed).
As to claim 4, the combination of Chacko, Dixon, and Niemela teaches the system of claim 3, 
Dixon further teaches wherein the system is configured to analyze the content after delivery in response to the user attempting to access the content. (Dixon: pars 0009, 0138, 0144 updates to content analysis features/criteria are dynamic, and at the time of the attempted interaction, apply updated policy for accessing to the stored secured/protected content).
As to claim 5, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates to the user one or more actions that are deemed allowable or banned with respect to the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified. The content may be identified to be deemed OK or unknown). 
As to claim 6, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that comprises a safety assessment of the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 7, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that comprises information about the content (Dixon: pars 0168, 0171, 00197, user is prompted with reputation information relating to the data/information, assisting the user in making a more informed decision. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 8, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates a recommended action for the user to take with regard to the content (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with using accessing the content, learning more about the content, and asking for more options and alternatives).
As to claim 9, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that indicates whether the content contains a virus, malware, a cyberattack mechanism including phishing, or a combination thereof (Dixon: pars 0007, 0100, 0104, 0151, the system provides protection from content subject of virus, malware, spyware, spam, phishing).
As to claim 10, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein outputting the security- or content-related information comprises generating an indicator to be displayed on a user interface of the user's computing device that comprises training information. (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with link for accessing the content, learning more about the content, and asking for more options and alternatives).
As to claim 11, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein the content is associated with at least one of a software application, an operating system, a website, an email, an instant message, a text message, a voice mail, a social media message, a syndication feed such as RSS and ATOM, or a telecommunication (Dixon: pars 0095, 0104, 0114,01119, the system provides protection in website content interaction, spam email delivery).
As to claim 12, the combination of Chacko, Dixon, and Niemela teaches the system of claim 11,
Dixon further teaches wherein the analysis comprises identifying one or more information resources associated with the content and determining whether or to what degree or with what probability the one or more information resources poses a security threat (Dixon: pars 0168, 0171, 00197, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified). 
As to claim 13, the combination of Chacko, Dixon, and Niemela teaches the system of claim 12,
Dixon further teaches wherein the one or more information resources comprises a link, an icon, an attachment, or other visual representation of an information resource (Dixon: pars 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content and learning more about the content).
As to claim 14, the combination of Chacko, Dixon, and Niemela teaches the system of claim 13, 
Dixon further teaches wherein the visual representation is an email address or a link associated with a domain (Dixon: pars 0007, 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content that directs to a site where the content is stored).
As to claim 15, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
wherein the analysis comprises a similarity analysis of data associated with the content to a set of data associated with trusted content and flagging the content as being legitimate and safe or flagging the content as being illegitimate and unsafe based on the similarity analysis (Dixon: pars 0168, 0171, 00197, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified).
As to claim 16, the combination of Chacko, Dixon, and Niemela teaches the system of claim 15,
 Dixon further teaches wherein the similarity analysis uses a distance function, similarity metric, or machine learning model to evaluate similarity (Dixon: pars 0168, 0171, 00197, 0144, 0152, 0163, generating a reputation information relating to the data/information. The reputation is classified in, for example, Unknown, OK, or Certified. Uses a machine learning to update the analysis features, including white list; a black list).
As to claim 17, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1,
Dixon further teaches wherein the content data and the trusted content data comprises at least one of domain name(s), Uniform Resource Locator(s) (URL), Uniform Resource Identifier(s) (URIs), Internet Protocol addresses, HTML structure, webpage resources, including images, reputation data, and a combination thereof (Dixon: pars 0095, 0104, 0114,01119, the system provides protection in website content interaction).
As to claim 18, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein the analysis comprises a graphical comparison comprising either a full comparison or a partial comparison of a screen image of the content to a screen image of trusted content and the flagging of the content is based, at least in part, on the graphical comparison (Dixon: pars 0202, 0208, graphics of the site is considered in generating reputation and warning).
As to claim 19, the combination of Chacko, Dixon, and Niemela teaches the system of claim 15, 
Dixon further teaches wherein the analysis comprises determining a suspicion score, wherein the suspicion score is a similarity metric representing of a degree of similarity between the data associated with the content and the set of data associated with trusted content (Dixon: pars 0133, 0203, uses rating and reputation indication).
As to claim 20, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein the processor is provided locally on the computing device or provided on a server remote from the computing device (Dixon: pars 0142, 0145 the process is performed locally, or by reputation server). 
As to claim 21, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon further teaches wherein the mediating of user access comprises recommending or triggering a browser isolation session to provide user access to the content in a protected environment (Dixon: pars 0145-00146, 0158 the process is performed to configure Web browser to use a proxy application located at the Web reputation service server).
As to claim 22, the combination of Chacko, Dixon, and Niemela teaches the system of claim 2, 
Dixon further teaches wherein the content includes a smart URL associated with stored information identifying the original content, message, and recipients (Dixon: pars 0007, 0182, 0186; Fig 7, 8, user is prompted with link/button for accessing the content that directs to a site where the content is stored).
As to claim 23, the combination of Chacko, Dixon, and Niemela teaches the system of claim 22, 
Dixon further teaches wherein the stored information is used as part of the threat analysis (Dixon: pars 0009, 0138, 0144 updates to content analysis features/criteria are dynamic, and at the time of the attempted interaction, apply updated policy for accessing to the stored secured/protected content).
As to claim 24, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Niemela further teaches wherein the content is subject to changing over a period of time based on user interaction (Niemela: pars 0014, 0019, 0077, 0098-0099, content of a website can change dynamically, and posing security threat to user device when the website content is changed by malicious entity).
As to claim 25, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Niemela further teaches wherein the content is analyzed every time new content is loaded (Niemela: pars 0014, 0019, 0077, 0098-0099, where a content of a website can change dynamically, and posing security threat to user device when the website content is changed by malicious entity, the system begins scanning or blocking access to the web content that is not conforming to the authorized content policy set for the website). 
As to claim 26, the combination of Chacko, Dixon, and Niemela teaches the system of claim 1, 
Dixon and Niemela further teach wherein outputting the security- or content-related information comprises alerting the user of the changes to the content. (Niemela: pars 0014, 0019, 0077, 0098-0099, where a content of a website can change dynamically, and posing security threat to user device when the website content is changed by malicious entity, the system notifies the client device of the any unauthorized change that happened dynamically. Dixon: 0127, 0183, 00186; Figure 7-8, provide warnings, cautions, alerts, indications of acceptable reputation, indications of poor reputations, indications of reputations, indications of types of expected behaviors. Provide the user with a warning of how the provider treats such information prior to submitting any such information).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439